

117 S1797 IS: Urban Indian Health Providers Facilities Improvement Act
U.S. Senate
2021-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1797IN THE SENATE OF THE UNITED STATESMay 25, 2021Mr. Padilla (for himself, Mr. Lankford, Mrs. Feinstein, Ms. Smith, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend the Indian Health Care Improvement Act to expand the funding authority for renovating, constructing, and expanding certain facilities.1.Short titleThis Act may be cited as the Urban Indian Health Providers Facilities Improvement Act.2.Expanding the funding authority for renovating, constructing, and expanding certain facilitiesSection 509 of the Indian Health Care Improvement Act (25 U.S.C. 1659) is amended—(1)by striking minor before renovations; and(2)by striking , to assist and all that follows through standards. 